By the Court, Rhodes, J.:
Action to quiet the title to a tract of “ salt marsh” land. The Court found that the plaintiff is the owner of the premises in controversy; that he leased the same, together with other lands, for grazing purposes; that, since his purchase, he has been in the actual pedis possessio of a small knoll or mound surrounded by the salt marsh lands; that the lands were not actually occupied, or susceptible of occupation, except from about the 1st of September to the rainy season; that the plaintiff, ever since his purchase, has used and controlled the land through his tenants, so far as the same was capable of use and control; that it was not held by any one adversely to plaintiff, and that it was used and controlled, in connection with adjacent high land, by the plaintiff’s tenants. The evidence tends to prove each of these facts; and these facts establish a sufficient possession, *521within the rule laid down in Sepulveda v. Sepulveda (39 Cal. 18), to enable the plaintiff to maintain the action. The proof of these facts without the aid of a paper title would enable the plaintiff (or his tenant, while the premises were held by his tenant), to maintain an action of ejectment against an intruder.
The defendants set up a claim to the land under a bond executed by Simms to Austin in trust for the stockholders of the San Bafael Turnpike Boad Company. The condition of the bond is that if Simms, “within sixty days after demand, and immediately succeeding the day upon which the said San Bafael Turnpike Eoad Company shall pay off in full the whole amount of the indebtedness of said company which had accrued and was due, and payable by said company on the 1st day of May, 1866, including the balance due Mr. Bates, * * * shall make, execute and deliver to the said Peter K. Austin, Trustee of said stockholders, a good and sufficient conveyance by deed in fee simple in trust for the sole use and benefit of each and all of the said stockholders in said company, known as the San Bafael Turnpike Boad Company, and their successors in interest, in proportion to the amount of stock held or owned by each, with powers of sale, to sell and convey the same, under the direction of the Board of Trustees of said company,, of all the interest, right, title, claim and demand of John Simms and John F. McCauley, in and to all that undivided half of the following described tract or parcel of land (describing the tract of land), then this obligation to be void,” etc.
The plaintiff urges, among other objections, that the condition of the bond is in effect that Simms will convey the land to the Turnpike Company; that the Turnpike Company is incapable of taking the title to the property, and that the bond, in law, is therefore void. The cestui que trusts mentioned in the bond are the stockholders of the company and their successors in interest; and the interest to be taken by each is in proportion to the amount of stock held by him; and power is given to sell and convey the land under the direction “of the Board of Trustees of said company.” *522These terms of the bond leave no room for doubt that the company was intended as the real cestui que trust, and in equity the company will so be regarded. That a corporation possesses only such powers as are conferred by the law of its creation; that is to say, the powers enumerated and those which are necessarily implied, is a proposition of such universal recognition that it needs no argument in its support. It has become a maxim in the law of corporations. The Act providing for the formation of corporations, for the construction of turnpike roads, empowers them to hold such real estate as the purposes of the corporation may require. That is to say, such as may be necessary for the construction and maintenance of the turnpike road. There is no ground for saying that the land in question was necessary or proper for that purpose. Land which the company cannot hold in its own name, it cannot hold in the name of another. The rule is equally prohibitory in either case. Whenever the corporation cannot take the legal title to a tract of land, it cannot take the beneficial interest in it. We are of the opinion that this objection must prevail, and that the bond is thereby rendered void.
None Of the points of defendants have any material bearing on the questions just considered, and need not be specially noticed.
Judgment and order affirmed.